Citation Nr: 1828255	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  10-40 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1979 to September 1999. 

This appeal before the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied the Veteran's claim for service connection for HCV.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In May 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  

In July 2011, May 2014, and December 2014, the Board remanded the claim on appeal for further development.

In June 2015, the Veteran was informed that the VLJ who held his May 2011 hearing had retired and inquired as to whether the Veteran wished to have a hearing before a new VLJ.  In July 2015, the Veteran requested another Travel Board hearing, and later that month, the claim on appeal was remanded for that purpose.  In May 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO.  A transcript of the hearing is in the Veteran's file.

Most recently, in July 2016, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in the September 2016 supplemental SOC (SSOC)) and returned the matter to the Board.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.   VA will notify the Veteran when further action, on his part, is required.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran contends that he contracted HVC during service as a result of being inoculated with an "injection machine" that had 10 to 11 needles, which was not properly sterilized.

Pursuant to the July 2016 remand, the Board requested further medical opinion-preferably, from the VA physician who provided the February 2015 addendum opinion-to address the etiology of the HCV, to include whether it clearly and unmistakably pre-existed service and not aggravated during or as a result of service.  In an August 2016 opinion, the examiner explained it is not possible to establish that the Veteran's HCV "clearly and unmistakably existed prior to service entrance because at that time, there was no testing for hepatitis C antibody."  In addition, the Veteran did not have any liver function tests done until 1989 (after he joined the service).  A normal physical examination upon entrance does not imply that Veteran did not possibly have HCV at the time.  The physician explained that the Veteran continued to be asymptomatic up until time of diagnosis, which is not unusual since chronic HCV infection is "usually slowly progressive and may not result in clinically apparent liver disease in many patients."

The Board finds that further medical opinion is needed to resolve the claim.  While the VA physician indicated that it is not possible to establish that Veteran's HCV "clearly and unmistakably existed prior to service entrance," the physician then stated that the Veteran's main risk factor was a blood transfusion prior to 1990 and that medical literature supports the finding that most patients infected with HCV is through intravenous drug use or blood transfusion and that the risk of contracting hepatitis C from blood transfusion (prior to 1990) is a lot higher than that associated with injection.  This opinion seems to indicate that the Veteran's hepatitis C, in fact, pre-existed service as a result of a pre-service blood transfusion in 1975 and that a normal physical exam upon entrance does not imply that Veteran did not possibly have HCV due to the slow and progressive nature of the disease.  Notably, in August 2016 ,the Veteran submitted a statement in which he reports that he did not receive a blood transfusion prior to service and  he also submitted an October 1979 medical letter indicating that he ran underwent a naso-antral windows and frontal obliteration with the osteoplastic flap approach, which does not note the Veteran underwent a blood transfusion.  Thus, the Board finds an additional opinion is needed to clarify whether the Veteran's hepatitis C clearly and unmistakably pre-existed service and was not aggravated by service. 

With regard to direct service connection, the physician opined it is less as likely as not that Veteran's HCV had its onset or was otherwise incurred in or as a result of any in-service event, specifically immunization by "injection machine," or is otherwise related to active service.  The physician explained that upon reviewing the Veteran's risk factors for hepatitis C, his main risk factor was a blood transfusion prior to 1990.  Per medical literature, "[m]ost patients infected with HCV in the United States and Europe acquired the disease through intravenous drug use or blood transfusion."  In fact, "[b]lood transfusion was a major risk factor for acute infection in the past, with more than 10 percent of transfusion recipients acquiring infection in some studies" (source: Uptodate).  It's less likely as not that Veteran contracted hepatitis C from needles.  The Veteran's lay statement regarding the unsterile use of needles and the VA's finding that "despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically possible" are taken into account.  The examiner further explained that the risk of contracting hepatitis C from blood transfusion (prior to 1990) is a lot higher than that associated with injection.  The odd ratio of contracting hepatitis C from a blood transfusion is more than twice that that of an injection (10.9 versus 1.6; source: Uptodate).  However, as noted above, the Veteran contends that he did not have a  blood transfusion for his 1975 sinus surgery.  

In light of the above, the Board finds that further medical opinions with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for HCV.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging to obtain further medical evidence in connection with the claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran's records from the Las Vegas VA Medical Center (VAMC) were last requested in July 2016; however, records since that time may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since July 2016.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).   See 38 U.S.C. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim ter on appeal.

Accordingly, this matter is hereby remanded for the following action:

1.   Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Las Vegas VAMC dated since July 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the VA physician who provided the August 2016 opinion to review the claims file and provide an addendum opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician.  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager) to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on full consideration of all pertinent evidence, the physician should provide an opinion, consistent with sound medical principles, as to whether: (1) the Veteran's HCV clearly and unmistakably existed prior to service entrance, and if so, (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

If the physician determines that the Veteran's HCV did not clearly and unmistakably exist prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in, or was otherwise incurred in or as a result of any in-service event, specifically immunization by "injection machine," or is otherwise related to active service.  

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include that he was inoculated with an "injection machine" that had 10 to 11 needles, which was not properly sterilized, as well as the August 2016 statement reflecting the Veteran's report that he did not undergo a blood transfusion during his 1975 sinus surgery, as well as the October 1979 medical letter confirming the Veteran underwent sinus surgery and without mention of a blood transfusion.

The physician should specifically address VA's finding that "despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically possible."

Complete, clearly-stated rationale for the conclusions reached must be provided. 

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or/Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and all legal authority.  

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).  

